EXHIBIT 10.3

SEPARATION AGREEMENT

This Agreement is entered into by and between Cherie C. Rice (“you”) and Waste
Management Holdings, Inc. (the “Company”) and arises out of the separation of
your employment. In consideration of the promises contained in this document,
the parties agree as follows:

WHEREAS, you have resigned your employment with the Company and all of the
Company’s subsidiaries, parents or affiliates (collectively with the Company
referred to as “Waste Management”);

WHEREAS, you have elected to resign and accept benefits under the Company’s
Voluntary Early Retirement Program (VERP);

WHEREAS, you previously entered in an Employment Agreement with Waste Management
dated August 26, 2005 and amended on December 31, 2008;

WHEREAS, in order to receive the payments and benefits described below, you
release any claim for payments and benefits under Section 6 of your previously
executed Employment Agreement; and

WHEREAS, you are only entitled to the payments described in this Agreement if
you agree to its terms and execute this Agreement;

1. Payments and Benefits. You will be offered benefits according to the
Voluntary Early/Enhanced Retirement Plan (the “Plan”) after your final day of
employment on September 21, 2012. As described in the Plan and in exchange for
the promises by you below, you will receive severance in the gross amount of
Three Hundred Twenty-Four Thousand Seven Hundred Fifty-Two Dollars and Eight
Cents ($324,752.08) payable as follows: one half or $162,376.04 payable ten days
after you execute this Agreement and the remaining one half or $162,376.04
payable over the twelve months following your separation in accordance with the
Company’s normal payroll practices. In addition, you will receive a severance
bonus in the amount of $71,120.71 payable on or about March 15, 2013. Applicable
federal, state, and local payroll taxes will be deducted from these payments.

In addition, if you timely elect COBRA coverage to continue the group health
and/or dental insurance coverage you participated in as of your employment
termination date, Waste Management will pay for 52 weeks of COBRA coverage at
its own expense. Thereafter, you will bear the full cost of any continued COBRA
coverage.

The Company will pay you the gross amount of Twenty Eight Thousand Seven Hundred
Forty-Seven and Sixty-Three Cents ($28,747.63), less all applicable
withholdings, approximately equal to the value of other Company benefits
available only to active employees.



--------------------------------------------------------------------------------

In further consideration of the promises and mutual promises herein contained,
the Company will provide you with six months of executive level outplacement
services with Right Management, the Company’s preferred vendor. The cost for
such outplacement services will be borne exclusively by the Company and you must
enroll in this benefit within thirty (30) days of your execution of this
Agreement.

Your 2012 Long Term Incentive Plan (LTIP) award will receive the treatment
described in Exhibit B of the Plan.

Finally, the Company will gift you the Houstonian Membership you currently use,
but will not be responsible for any additional associated fees.

In the event that you violate one or more of the post-employment restrictions on
your conduct that are provided for in Section 7 (entitled “Loss of Benefits Due
to Prohibited Conduct”) of the Plan, you will forfeit any benefits not yet paid
to you under this Agreement (with the exception of the first payment made to
you) in accordance with the Plan’s terms and as determined by the Plan
administrator. However, you agree that if such an event occurs, then the first
payment made to you will be considered sufficient consideration for the General
Release set forth below in Paragraph 2 and your agreement to comply with (and
not contest) Sections 10 and 11 of your previously executed Employment
Agreement, as set forth in Paragraph 4 of this Agreement. Accordingly, your
Release and Employment Agreement shall survive such a forfeiture of benefits and
cessation of payments.

2. General Release. In exchange for the first payment made to you pursuant to
Paragraph 1, you release and discharge Waste Management, its past and present
parent, subsidiary and affiliated companies, agents, directors, officers,
employees, and representatives, and all persons acting by, through, under or in
concert with Waste Management (collectively referred to as the “Released
Parties”), from any and all causes of action, claims, liabilities, obligations,
promises, agreements, controversies, damages, and expenses, known or unknown,
which you ever had, or now have, against the Released Parties to the date of
this Agreement. The claims you release include, but are not limited to, claims
that the Released Parties:

 

  •  

discriminated against you on the basis of your race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, veteran status, source of income,
entitlement to benefits, union activities, age or any other claim or right you
may have under the Age Discrimination in Employment Act (“ADEA”), or

 

  •  

any other status protected by local, state or federal laws, constitutions,
regulations, ordinances, executive orders, including but not limited to the
Massachusetts Fair Employment Practices Act, the New Jersey Conscientious
Employee Protection Act, the New Jersey Law Against Discrimination, the New
Jersey Whistleblower Act, North Dakota Century Code §9-13-02 and South Dakota
Code Laws § 20-7-11; or

 

  •  

failed to give proper notice of this employment termination under the Workers
Adjustment and Retraining Notification Act (“WARN”), or any similar state or
local statute or ordinance; or

 

2



--------------------------------------------------------------------------------

  •  

violated any other federal, state, or local employment statute, such as the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act, which regulates wage
and hour matters; the Family and Medical Leave Act, which requires employers to
provide leaves of absence under certain circumstances; Title VII of the Civil
Rights Act of 1964; the Older Workers Benefits Protection Act; the Americans
With Disabilities Act; the Rehabilitation Act; OSHA; and any other laws relating
to employment; or

 

  •  

violated its personnel policies, handbooks, any covenant of good faith and fair
dealing, or any contract of employment between you and any of the Released
Parties; or

 

  •  

violated public policy or common law, including claims for: personal injury,
invasion of privacy, retaliatory discharge, negligent hiring, retention or
supervision, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to you or any member of
your family, and/or promissory estoppel; or

 

  •  

is in any way obligated for any reason to pay your damages, expenses, litigation
costs (including attorneys’ fees), bonuses, commissions, disability benefits,
compensatory damages, punitive damages, and/or interest.

You are not prohibited from making or asserting (a) any claim or right under
state workers’ compensation or unemployment laws, or (b) any claim or right,
which by law cannot be waived. You waive, however, the right to recover money if
any federal, state or local government agency pursues a claim on your behalf or
on behalf of a class to which you may belong that arises out of or relates to
your employment or termination of employment.

For the purpose of giving a full and complete release, you covenant and agree
that you have no pending claims or charges against the Released Parties, and if
you do so have, you agree to promptly file all appropriate papers requesting
withdrawal and dismissal of such claims and/or charges. You understand and agree
that this Agreement includes all claims that you may have and that you do not
now know or suspect to exist in your favor against the Released Parties, and
that this Agreement extinguishes those claims.

Nothing in this Agreement shall affect the U.S. Equal Employment Opportunity
Commission’s (“EEOC”) rights and responsibilities to enforce the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, or any other applicable law. Further, nothing in this
Agreement shall be construed as a basis for interfering with your protected
right to challenge the waiver of an ADEA claim under the Older Workers Benefit
Protection Act, or to file a charge with, or participate in an investigation or
proceeding conducted by, the EEOC, or any other state, federal or local
government entity; provided, however, if the EEOC or any other state, federal or
local government entity commences an investigation on your behalf, you
specifically waive and release your right, if any, to recover any monetary or
other benefits of any sort whatsoever arising from any such investigation, nor
will you seek reinstatement to your former position with the Company. Nothing in
this Agreement shall be construed to waive a claim or right that cannot be
lawfully waived through private agreement.

 

3



--------------------------------------------------------------------------------

You are not being asked, however, to release any claims or rights under ADEA
that may arise after you execute this Agreement.

The Company releases you from all claims, offsets, overpayments, reimbursements
or other amounts known to date.

3. Covenant Not to Sue. You agree not to sue any of the Released Parties or
become a party to a lawsuit on the basis of any claims of any type to date that
arise out of any aspect of your employment or termination of employment. You
understand that this is an affirmative promise by you not to sue any of the
Released Parties, which is in addition to your general release of claims in
Paragraph 2 above. However, nothing in this Agreement prevents you from bringing
an action challenging the validity of this Agreement. If you breach this
Agreement by suing any of the Released Parties in violation of this Covenant Not
to Sue, you understand that (i) the Released Parties will be entitled to apply
for and receive an injunction to restrain any violation of this paragraph, and
(ii) you will be required to pay the Released Parties’ legal costs and expenses,
including reasonable attorney fees, associated with defending against the
lawsuit and enforcing the terms of this Agreement.

4. Covenant Not to Compete and Non-Solicitation Provisions. You hereby affirm
Sections 10 and 11 of your existing Employment Agreement and the post-employment
obligations set forth therein and represent that you intend to comply with those
obligations. You agree that those obligations survive and continue to apply to
you in accordance with their terms, and that the same are incorporated herein by
reference as if set forth in full. You further stipulate that the
post-employment restrictions in your existing Employment Agreement are
reasonable and necessary for the protection of the Company’s legitimate business
interests, and agree not to contest the enforceability of the post-employment
obligations of your existing Employment Agreement where such apply.

You acknowledge that because you had access to and/or developed or enhanced
confidential information, trade secrets, customer relationships, goodwill and
the work force of Waste Management during your employment, the covenants in this
paragraph are necessary to protect these valuable assets and intellectual
capital from which Waste Management derives economic value. Forfeiture of
continued payments and benefits provided for in Section 1 above due to a
violation of the post-employment restrictions provided for in the Plan shall not
affect the continued application of Sections 10 and 11 of your existing
Employment Agreement, and the remedies provided for therein.

5. Acknowledgments. You have fully reviewed the terms of this Agreement,
acknowledge that you understand its terms, and state that you are entering into
this Agreement knowingly, voluntarily, and in full settlement of all claims
which existed in the past or which currently exist, that arise out of your
employment with Waste Management or the termination of your employment.

 

4



--------------------------------------------------------------------------------

You acknowledge that you have had at least forty-five (45) days to consider this
Separation Agreement thoroughly, and you understand that you have the right to
consult with an attorney, before you sign below and are advised to do so.

If you sign and return this Separation Agreement before the end of the 45-day
period, you certify that your acceptance of a shortened time period is knowing
and voluntary, and the Company did not — through fraud, misrepresentation, a
threat to withdraw or alter the offer before the 45-day period expires, or by
providing different terms to other employees who sign the release before such
time period expires — improperly encourage you to sign.

You understand that you may revoke this Separation Agreement within seven
(7) days after you sign it. Your revocation must be in writing and submitted via
facsimile within the seven (7) day period to Andrea Vizcaino at facsimile number
(713) 287-2497. If you do not revoke this Separation Agreement within the seven
(7) day period, it becomes irrevocable. You further understand that if you
revoke this Separation Agreement, you will not be eligible to receive the
benefits described in paragraph 1. Benefits will be processed as soon as
administratively possible after the end of this seven (7) day period.

You also acknowledge that, before signing this Agreement, you received certain
information about eligibility for the benefits available under this Agreement
and the persons affected by this employment termination program, including the
job titles and ages of both the persons selected and not selected to receive the
benefits available under this Agreement. This information is attached to this
Agreement as Appendix A.

You agree and accept that any equity-based compensation awards previously
granted to you, that are not already expressly set forth and addressed in
Paragraph 1 of this Agreement, will be vested and exercised according to the
terms and conditions of each equity-based incentive award, notwithstanding any
other representation, whether written or oral, to the contrary.

6. Future Cooperation.

You agree that, subject to reimbursement by Waste Management of reasonable
out-of-pocket costs and expenses, you will cooperate with Waste Management and
its attorneys with respect to any matter (including litigation, investigation,
or governmental proceeding) that relates to matters with which you were involved
while you were employed by Waste Management. Your required cooperation may
include appearing from time to time at Waste Management’s offices or its
attorneys’ offices for conferences and interviews, and in general providing
Waste Management and its attorneys with the full benefit of your knowledge with
respect to any such matter. You agree to cooperate in a timely fashion and at
times that are agreeable to both parties.

With respect to your involvement in the investigation by the United States
Attorney’s Office for the District of Hawaii, the Company will provide you with
mutually agreed to counsel.

The indemnity provisions contained in Paragraph 12 of your Employment Agreement
will survive your execution of this Agreement.

7. Return of Property. You must return to Waste Management on your last day of
employment all documents, files (including copies), and any other Waste
Management property.

 

5



--------------------------------------------------------------------------------

8. General Provisions. This Agreement is assignable only by Waste Management
Holdings, Inc., shall inure to the benefit of Waste Management Holding Inc.’s
assigns, successors, affiliates, and Released Parties, and is binding on the
parties, their representatives, agents and assigns, and as to you, your spouse,
heirs, legatees, administrators, and personal representatives.

Except as otherwise expressly provided for herein (such as incorporation of
Sections 10 and 11 of your existing Employment Agreement), this Agreement is the
exclusive and complete agreement between you and Waste Management relating to
the subject matter of this Agreement. No amendment of this Agreement will be
binding unless in writing and signed by you and the Company. Not withstanding
the foregoing, Sections 12, 13, 14 and 15 of the August 26, 2005 Employment
Agreement will survive the execution of this Separation Agreement.

The parties acknowledge and agree that if any provision of this Agreement is
found, held or deemed by a court of competent jurisdiction void, unlawful or
unenforceable under any statute or controlling law, the rest of this Agreement
will continue in full force and effect.

If any legal action is brought to enforce the terms of this Agreement, the
prevailing party will be entitled to recover its reasonable attorneys’ fees,
costs and expenses from the other party, in addition to any other relief to
which the prevailing party is entitled.

This Agreement is made and entered into in the State of Texas, and in all
respects will be interpreted, enforced and governed under applicable federal law
and in the event that any reference shall be made to State law, the internal
laws of the State of Texas will apply. A court of competent jurisdiction in the
State of Texas will hear and resolve any disputes under this Agreement.

 

EMPLOYEE    

WASTE MANAGEMENT

HOLDINGS, INC.

By:   /s/ Cherie C. Rice     By:   Mark Schwartz Cherie C. Rice     Its:  
Authorized Representative

Date: October 12, 2012

Employee ID#  084555

Employee Work Location: 1001 Fannin Street, Suite 4000, Houston, TX 77002

Sign and mail to:

Andrea Vizcaino

Waste Management

 

6



--------------------------------------------------------------------------------

1021 Main Street

OCC 745

Houston, Texas 77002

APPENDIX A

The Company has decided to improve the efficiency of its operations by
restructuring, eliminating positions and redistributing responsibilities. A
Voluntary Enhanced Retirement Program was offered and you accepted. As a result,
you are being terminated and offered benefits under a Company severance plan in
exchange for executing and not revoking this Agreement.

The attached chart was prepared as of August 24, 2012. This chart shows the
number of similarly-situated employees by job title and age (as of August 24,
2012) and whether they were separated and offered benefits in exchange for a
release (“Selected”) or not separated (“Not Selected”).

This data is subject to change, and may be affected by future employment
decisions. If you have any questions about this information, contact your human
resources representatives.

 

Job Title

   Age      Selected      Not Selected  

VP Shared Services

     55            X   

VP Tax

     52            X   

VP & Chief Accounting Officer

     58         X      

VP Treasury

     50         X      

VP Internal Audit

     43            X   

VP Fin Planning & Analysis

     52            X   

VP Real Estate

     60         X      

 

7